Citation Nr: 0839613	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a psychiatric disorder (originally 
claimed as schizophrenia). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from May 1985 to April 
1989, and from July 1991 to January 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO determined, in part, that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder (originally claimed as schizophrenia).  
The veteran timely appealed the July 2006 rating action to 
the Board.  Jurisdiction of the claims file currently resides 
with the RO in Newark, New Jersey. 

In September 2008, the veteran failed to appear for a 
scheduled personal hearing before a Veterans Laws Judge in 
Washington, DC, as indicated in the Veterans Appeals Contact 
and Locator System (VACOLS).  

In a June 2008 statement to the RO, the veteran's accredited 
representative, Disabled American Veterans, raised the issue 
of whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
chronic fatigue syndrome.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
psychiatric disorder (originally claimed as schizophrenia), 
essentially finding that, in light of the veteran's diagnosis 
of polysubstance abuse, there was an absence of medical 
evidence establishing a link between a compensable 
psychiatric disorder and his periods of military service; 
notice of this decision was mailed on September 24, 2003; and 
the veteran did not submit a notice of disagreement within 
one year of mailing of notice of the September 2003 rating 
decision. 

2.  New and material evidence regarding the veteran's claim 
for service connection for psychiatric disorder (originally 
claimed as schizophrenia) has not been added to the record 
since the RO's September 2003 rating decision; the evidence 
of record is cumulative and redundant, and, when considered 
with previous evidence of record, does not relate to an 
unestablished fact (nexus to service) necessary to 
substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for psychiatric disability (originally claimed as 
schizophrenia), became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008). 

2.  Evidence received since the RO's September 2003 decision 
is not new and material, and the claim for service connection 
for psychiatric disability (originally claimed as 
schizophrenia) is not reopened.  38 U.S.C.A. §§ 5108, 7105
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

In this case, VA provided the veteran with notice as required 
by the VCAA in a March 2006 letter.  The March 2006 letter 
informed the veteran that he needed to show new and material 
evidence to reopen his previously denied claim for 
psychiatric disorder (originally claimed as schizophrenia).  
The RO further noted that the veteran's claim had been denied 
previously due to an absence of service medical records for 
review, and because the veteran had failed to report for a VA 
examination in conjunction with his claim, which resulted in 
no evidence that the veteran had a psychiatric disorder 
related to his period(s) of military service.  The veteran 
was also generally notified of the types of evidence VA would 
assist him in obtaining, and the letter advised that he 
should send information or evidence relevant to the claim to 
VA.  In addition, the RO provided notice of the law and 
governing regulations, notice of the reasons for the 
determination made regarding the claim, and also informed the 
veteran of the cumulative evidence previously provided to VA, 
or obtained by VA on his behalf.  For the reasons above the 
Board finds that VA substantially complied with the specific 
notice requirements for claims to reopen based on new and 
material evidence.

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Via the March 2006 
letter, VA provided veteran such notice. 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  Here, since September 2003, the veteran's 
service and post-service medical records for his claimed 
psychiatric disability have been obtained and associated with 
the claims files.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.

A VA medical examination was not provided to the veteran in 
conjunction with his previously denied claim for service 
connection for a psychiatric disability.  An examination is 
not, however, required with regard to a previously denied 
claim until new and material evidence received to reopen the 
claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify  and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria

In general, prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105. An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for 90 days in active service, and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

III.  Reopening Analysis

In this case, the veteran seeks to reopen a previously denied 
claim for service connection for a psychiatric disorder 
(originally claimed as schizophrenia).  He maintains that his 
current psychiatric disorder originated after he saw his 
friend get shot in front of his humvee during his second 
period of military service in the Persian Gulf.  He also 
contends that he was under a constant fear of being attacked 
from enemy fire while stationed in the Persian Gulf. (See VA 
Form 9, received by the RO in May 2007).

In determining that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a psychiatric disorder (originally claimed as 
schizophrenia) in September 2003, the RO concluded, in 
essence, that there was no evidence that established an 
etiological relationship between any current psychiatric 
disability to the veteran's periods of military service.  As 
a basis for the decision, the RO pointed to medical evidence 
showing that the veteran had been diagnosed with 
polysubstance abuse - a disease for which VA compensation is 
not allowed.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2008).  With respect to alcohol 
and drug abuse, effective for claims filed after October 31, 
1990, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, 38 U.S.C.A. § 8052 also amended 38 U.S.C. § 105(a) 
to provide that, with respect to claims filed after October 
31, 1990, as in case at bar, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See also VAOPGCPREC 
2-97.

As noted, prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105.  Thus, new and material evidence must be 
received to reopen the veteran's previously denied service 
connection claim.  38 U.S.C.A. 5108.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's previously denied claim for service connection for 
a psychiatric disability (originally claimed as 
schizophrenia).  In reaching the foregoing determination, the 
Board observes that evidence received after the RO's 
September 2003 decision consists of service treatment 
records, which are devoid of any psychiatric pathology, and 
extensive VA outpatient reports, dating from April to July 
2006, reflecting that the veteran had continued to receive 
treatment for alcohol and cocaine dependence and substance-
induced mood disorder/psychosis - diseases for which VA 
compensation is not allowed.  See, 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

While the above-referenced VA clinical records are "new," as 
they were not of record at the time of the September 2003 
rating action, they are not "material" because they do not 
address the reason for the RO's September 2003 final denial:  
an absence of medical evidence establishing an etiological 
relationship between a compensable psychiatric disorder to 
the veteran's period(s) of military service, or that a 
psychosis was manifested to compensable degree within a year 
of discharge from military service.  For this reason, these 
records are not material, as they do not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
a medical nexus between a compensable psychiatric disorder 
(originally claimed as schizophrenia) and the veteran's 
period(s) of military service, to include service in the 
Persian Gulf.  They do not also contain medical evidence of 
psychosis manifested to a compensable degree within a year of  
discharge from his second period of military service; 
therefore, the additional evidence is not "so significant 
that [they] must be considered in order to fairly decide the 
merits of the claim."  
38 C.F.R. § 3.156 (2008).

The Board notes the veteran and his service representative's 
contentions that the veteran currently has a compensable 
psychiatric disorder (claimed as schizophrenia) that is 
related to a period of military service, to include service 
in the Persian Gulf.  As these individuals have no medical 
training, however, their assertions of medical causation are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In this regard, the Board notes that, 
while the veteran can describe his symptoms that he 
experienced at any time, on the question of nexus of current 
psychiatric disability to service, the veteran's statements, 
along with those of his representative, as to the cause or 
onset of his psychiatric disorder (originally claimed as 
schizophrenia) must be supported by competent medical 
evidence. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the RO's 
September 2003 decision regarding the veteran's claim for 
service connection for psychiatric disability (originally 
claimed as schizophrenia).  The evidence received is 
cumulative and redundant of the evidence of record before the 
RO in September 2003, or is legally insufficient to reopen 
the claim.  The additional evidence does not relate to an 
unestablished fact (nexus to service) necessary to 
substantiate the veteran's claim.  As such, there is no new 
evidence that has raised a reasonable possibility of 
substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has not been received, the claim for service 
connection for psychiatric disorder (originally claimed as 
schizophrenia) is not reopened.


ORDER

New and material evidence not having been received, reopening 
of the previously denied claim for service connection for 
psychiatric disorder (originally claimed as schizophrenia) is 
denied. 


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


